[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           SEPTEMBER 19, 2007
                              No. 07-11335                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 06-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

JUAN AURELIO MURILLO-MOSQUERA,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 19, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Christopher Desrochers, appointed counsel for Juan Aurelio Murillo-
Mosquera in this direct criminal and sentencing appeal, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Murillo-Mosquera’s conviction and sentence are AFFIRMED.




                                          2